DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 22, 36 and 48 are amended. Claims 1-21, 23-30, 37-42 and 49-51 are  cancelled. Claims 22, 31-36, and 43-48 are presented for examination. 
Response to Arguments
Applicant arguments filed on 12/1/2022 have been reviewed. Applicant’s arguments are persuasive in light of amendments, hence the rejection under Lemieux ( WO 2013181272 ) and further in view of Ho ( US Pub: 20110286593) and further in view of Takagi ( US Pub:  20050234714)  is withdrawn. However, upon further consideration a new ground(s) of rejection been given over Chan ( US 20140112140 ) and further in view of Takagi ( US Pub:  20050234714) and further in view of Feigan (US Pat #  8724830) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 31-36 and 43-48  are rejected under 35 U.S.C. 103 as being unpatentable over Chan ( US 20140112140 ) and further in view of Kraemer ( WO 2011020065 ) and further in view of Fedigan ( US Pat#  8724830)


Regarding claim 1, Chan teaches  a method executed by at least one processing circuit of a decoding device ( proxy server can be used to transcode, Para 0017, 0041) , the method comprising: acquiring encoded audio signals and priority information for each of the audio signl ( receiving media bitstream, Fig 4, Para 0035-0044; wherein media bitstream can be audio bitstream, 0015, 0020), wherein acquiring the priority information comprises: determining whether the priority information can be obtained from a bitstream including the encoded audio signals ( determining whether the media bitstream carried by the media packet is encoded using scalable code, Para 0036; wherein scalable coder refer to code that prioritizes the bits in a media bitstream, Para 0037, 0017), in response to determining that the priority information can be obtained from the bitstream, acquiring the priority information from the bitstream ( S440, add the information to the media packet, Fig 4) , and in response to determining that the priority information cannot be obtained from the bitstream, generating the priority information in the decoding device ( encode/decode the bit stream using non scalable coder, Fig 4, Para 0040-0043) 
Chan does not explicitly acquiring encoded audio signals of a plurality of objects and priority information for each of the plurality of objects generating an audio signal based on the decoded signals
However Kraemer teaches acquiring encoded audio signals of a plurality of objects and priority information for each of the plurality of objects ( creating audio object from object creation module, Para 0030; encode audio object and decode audio object based on priority, Para 0031, 0039, 0076-0080) generating an audio signal based on the decoded signals ( generate audio, Para 0035, 0037, 0050, 0061) 
It would have been obvious having the teachings of Chan to further include the concept of Kraemer before effective filing date since using audio objects can  adequately take into account the playback environment of the listener ( Para 0021-0022, Kraemer) 
Chan does not explicitly teach wherein: the priority information is capable of being used to adjust an output of the audio signal, adjusting the output of the audio signal comprises adjusting a gain of the audio signal based on the priority information , and adjusting the gain of the audio signal based on the priority information comprises adjusting the gain of the audio signal by performing fade-out processing and decreasing an amplitude of the audio signal with time or performing fade-in processing and increasing the amplitude of the audio signal with time 
However Fedigan teaches wherein: the priority information is capable of being used to adjust an output of the audio signal, adjusting the output of the audio signal comprises adjusting a gain of the audio signal based on the priority information ( for e.g. if Stream 3 has higher priority, it lowers the gain of stream 1 and 2, Col ) , and adjusting the gain of the audio signal based on the priority information comprises adjusting the gain of the audio signal by performing fade-out processing and decreasing an amplitude of the audio signal with time or performing fade-in processing and increasing the amplitude of the audio signal with time ( fig 12, fade-in/fade-out based on priority and gain in adjusted based on fade in /fade out, Col 7,line 50-67; gain lookup, Col 4, line 15-25, 35-50) 
It would have been obvious having the teachings of Chan and Kraemer to further include the concept of Fedigan before effective filing date since Adjusting the weights depending on the status of each stream is a superior solution for audio to work in a personal environment.  For example, if a stream of music were playing, it could be gained down during a user interface (UI) sound to make room for this new stream. When the UI sound finished playing, the music stream would be gained back up to take advantage of the available signal range ( Col 1, line 30-40, Fedigan) 

Regarding claim 31, Chan as above in claim 22, does not explicitly teaches wherein at least one numerical value of the priority information indicates at least one priority degree of at least one object of the plurality of objects ( value of the priority, Para 0058, Chan  (based on the priority objects with lower priority can be ignored (refrained), Para 0078; for e.g. with the priority value of 1 to 5, 4 and 5 might be transmitted, while 1 to 3 can etc., Para 0079)
 

Regarding claim 32,  Chan  above in claim 31, teaches wherein the at least one numerical value comprises a first numerical value indicating a high priority degree of a first object ( classes 1, 2…Para 0058) 

Regarding claim 33, Chan modified  Kraemer as above in claim 33,, wherein the at least one numerical value comprises a second numerical value indicating a low priority degree of a second object, the high priority degree indicating a higher importance of the first object relative to the second object   (  based on the priority objects with lower priority can be ignored ( refrained), Para 0078; for e.g. with the priority value of 1 to 5, 4 and 5 might be transmitted, while 1 to 3 can etc., Para 0079, Kraemer, Para 0058, Chan) 

Regarding claim 34, Chan modified by Kraemer  does not explicitly wherein a numerical value of zero indicates a lowest priority degree of an object
However Kraemer does have the concept numerical values between 1 and 5, where 5 might be the lowest, however this is mere design choice to create metadata to recognize a particular values as high or low and the result is same whether the system is choosing to recognize 1 is low or 0 is low value, the result would be the high priority one is processed first and the low priority one can be either ignored or processed later ( Para 0078-0079, 0087, Kraemer) 

Regarding claim 35, Chan as above in claim 31, teaches wherein the at least one numerical value is zero or a positive value over zero   (  1… Para 0058) 

Regarding claim 36, arguments analogous to claim 22, are applicable. 
Regarding claim 43, arguments analogous to claim 31, are applicable. 
Regarding claim 44, arguments analogous to claim 32, are applicable. 
Regarding claim 45, arguments analogous to claim 33, are applicable. 
Regarding claim 46, arguments analogous to claim 34, are applicable. 
Regarding claim 47, arguments analogous to claim 35, are applicable. 
Regarding claim 48, arguments analogous to claim 22, are applicable. 
2nd rejection 


Claims 22, 36 and 48  are rejected under 35 U.S.C. 103 as being unpatentable over Chan ( US 20140112140 ) and further in view of Kraemer ( WO 2011020065 ) and further in view of Takagi ( US Pub:  20050234714) and further in view of Ho ( US Pub: 20110286593) 

Regarding claim 1, Chan teaches  a method executed by at least one processing circuit of a decoding device ( proxy server can be used to transcode, Para 0017, 0041) , the method comprising: acquiring encoded audio signals and priority information for each of the audio signl ( receiving media bitstream, Fig 4, Para 0035-0044; wherein media bitstream can be audio bitstream, 0015, 0020), wherein acquiring the priority information comprises: determining whether the priority information can be obtained from a bitstream including the encoded audio signals ( determining whether the media bitstream carried by the media packet is encoded using scalable code, Para 0036; wherein scalable coder refer to code that prioritizes the bits in a media bitstream, Para 0037, 0017), in response to determining that the priority information can be obtained from the bitstream, acquiring the priority information from the bitstream ( S440, add the information to the media packet, Fig 4) , and in response to determining that the priority information cannot be obtained from the bitstream, generating the priority information in the decoding device ( encode/decode the bit stream using non scalable coder, Fig 4, Para 0040-0043) 
Chan does not explicitly acquiring encoded audio signals of a plurality of objects and priority information for each of the plurality of objects generating an audio signal based on the decoded signals
However Kraemer teaches acquiring encoded audio signals of a plurality of objects and priority information for each of the plurality of objects ( creating audio object from object creation module, Para 0030; encode audio object and decode audio object based on priority, Para 0031, 0039, 0076-0080) generating an audio signal based on the decoded signals ( generate audio, Para 0035, 0037, 0050, 0061) 
It would have been obvious having the teachings of Chan to further include the concept of Kraemer before effective filing date since using audio objects can  adequately take into account the playback environment of the listener ( Para 0021-0022, Kraemer) 
Chan does not explicitly teach and adjusting the gain of the audio signal based on the priority information comprises adjusting the gain of the audio signal by performing fade-out processing and decreasing an amplitude of the audio signal with time or performing fade-in processing and increasing the amplitude of the audio signal with time
However Takagi  teaches decoding at least one of the encoded audio signals ( decode the audio signal, Para 0032) ; and generating an audio signal based on the decoded signals ( generate audio signal, Para 0055, 0061, Fig 7) , and adjusting the gain of the audio signal based on the priority information comprises adjusting the gain of the audio signal by performing fade-out processing and decreasing an amplitude of the audio signal with time or performing fade-in processing and increasing the amplitude of the audio signal with time( the gain parameter adjuster 12 has information about operation mode, which indicates what effect adds to audio signal, that is, fade-in, fade-out or both, as well as duration for fade-in and/or fade-out. The user presets this information to the apparatus 1. For fade-in operation, the gain parameter adjuster 12 gradually increases the value of global-gain for the duration preset by the user when preset duration expired, the value of global-gain reaches the nominal or original value, which is the value that the defamer 10 input. Then the gain parameter adjuster 12 outputs changed global-gain to the framer 14. Similarly, for the fade-out operation, the gain parameter adjuster 12 gradually decreases the value of global-gain for the preset duration from the original value of global-gain, Para 0037) 

It would have been obvious having the teachings of Chan before effective filing date to include the teachings of Takagi since the gain adjustment ( amplitude adjustment) using fade in and fade out makes the output audio quality better 

Chan modified by wherein: the priority information is capable of being used to adjust an output of the audio signal, adjusting the output of the audio signal comprises adjusting a gain of the audio signal based o---n the priority information
However, Ho teaches wherein: the priority information is capable of being used to adjust an output of the audio signal, adjusting the output of the audio signal comprises adjusting a gain of the audio signal based o---n the priority information (the amplitudes of multiple audio objects are adjusted based on the ranking of the class of an audio object relative to the rank of the class of other audio objects present. In such an embodiment, higher ranked audio objects are given priority or handled in such a way as to make the higher ranked audio objects more salient or more intelligible than lower ranked audio objects, Para 0010-0011)
It would have been obvious having the concept of Lemieux to further include the teachings of Ho before effective filing date to increase the efficiency of the audio object ( Abstract, Para 0008, Ho) 
Regarding claim 36, arguments analogous to claim 22, are applicable. 
Regarding claim 48, arguments analogous to claim 22, are applicable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674